I dissent from that part of the opinion which holds that the adverse use of water by George Nichols for a period of five years or more did not result in a forfeiture of that part of plaintiff's right to the State. I also disagree with the opinion insofar as it appears to recognize the possibility of acquiring a water right in Utah by adverse user after the enactment of the water law of 1903. The opinion holds that the plaintiff did not use the water claimed by George Nichols during the period from 1927 until 1933. I think by such nonuse the plaintiff's right to that portion of the stream was forfeited to the State and that defendant's subsequent application to appropriate gave defendant a valid right as against plaintiffs. There is no ambiguity in the statute. The language "when an appropriator ceases to use water for a period of five years the right ceases and thereupon such water reverts to the public and may again be appropriated as provided in this title" appears to be susceptible of only one meaning.
An adverse user cannot be considered a successor in interest of the owner.
"A title based on adverse possession is a new and independent title which is not derived from, or in privity with, that of the former owner, nor is it based upon a presumption of a grant from the original owner." 2 C.J.S. Adverse Possession, § 200, p. 804.
I think it is obvious that it was the intent of the Legislature to require the adverse claimant to apply to the State Engineer to appropriate water before he could acquire *Page 495 
a title. Deseret Live Stock Co. v. Hooppiania et al., 66 Utah 25,239 P. 479. It is true that it has been held by this court in the cases of Smith v. North Canyon Water Co., 16 Utah 194,52 P. 283, Spring Creek Irr. Co. v. Zollinger, 58 Utah Utah 90, 197 P. 737, and Ephraim Willow Creek Irr. Co. v. Olson,70 Utah 95, 258 P. 216, that a water right could be acquired in Utah by seven years' adverse user. Those cases, however, were each governed by a statute, Sec. 2780, C.L.U. 1888, which expressly provided for acquisition of title to a water right by seven years adverse use.
"A right to the use of water for any useful purpose * * * is hereby recognized and acknowledged to have vested and accrued, as a primary right, to the extent of, and reasonable necessity for such use thereof, under any of the following circumstances: * * * 2. Whenever any person or persons shall have had the open, peaceable, uninterrupted and continuous use of water for a period of seven years."
That statute was repealed in 1897 and has not since been reenacted either in substance or effect. In 1903 the Legislature enacted a new law to govern the appropriation and use of water. That act provided, among other thing, the following:
"Sec. 47. The water of all streams and other sources in this state, whether flowing above or underground, in known or defined channels, is hereby declared to be the property of the public, subject to all existing rights to the use thereof."
"Sec. 50. When the appropriator or his successor in interest abandons or ceases to use water for a period of seven years, the right ceases and thereupon such water reverts to the public and may again be appropriated, as provided in this act."
"Sec. 34. Rights to the use of any of the unappropriated water in the state may be acquired by appropriation, in the manner hereinafter provided and not otherwise."
"Sec. 35. Any person, corporation or association to hereafter acquire the right to the use of any public water shall * * * make an application in writing to the State Engineer," etc.
The law in effect during the times involved in this case was substantially the same as the sections above quoted, except that in 1919 the period specified for forfeiture *Page 496 
for nonuse was shortened from seven years to five years. I think that under the law as it has stood since 1903 no title to a water right, as against the state, could be acquired by adverse user.
If we recognize the right of an adverser to acquire title by larceny or wrongful taking of water for a period of seven years we have given judicial sanction to a practice which has resulted in innumerable controversies, much costly litigation and some deaths. This court said in Deseret Live Stock Co. v.Hooppiania, supra [66 Utah 25, 239 P. 483]:
"It is a matter of common knowledge in this state that many controversies arose between claimants and much litigation resulted prior to our legislative act of 1903 respecting the dates of the appropriation by different claimants of the waters of the state. Very much of that litigation had to do exclusively with the dates of the appropriations. The rule or principle of law that he who was first in time was first in right had become permanently established in the jurisprudence of the state. The fact as to who was a prior appropriator was in much, if not all, of the litigation a controverted question, and one which in many cases was most difficult to determine by reason of there being no public record of just when such appropriations were made. It is therefore not only reasonable and fair to conclude, but affords a strong argument to support the claim, that the language found in the act of 1903 was intended to mean and does mean that the only method to be recognized thereafter was the method therein prescribed."
The Legislature in 1939 amended the law to expressly provide that nonuse by the owner of a water right for a period of five years will cause the water to revert to the State, "Whether such unused or abandoned water it permitted to run to waste or is used by others without right." By that amendment the Legislature has made it unmistakably clear that water rights cannot now be acquired by adverse user. It might be said that the amendment of the statute makes it unimportant to discuss the matter at length at this time. The amendment is not retroactive however, and it is therefore important that we avoid an erroneous interpretation of the law existing between 1897 and 1939. *Page 497 
Since the repeal of the statute of 1888 which provided for acquisition of title to water rights by seven years' adverse user, there is no statutory basis for upholding such a title except by applying the statute of limitations relating to actions to recover possession of real property. In my opinion that statute was never intended to be applied to cases involving title to water rights. A reading of Sections 104-2-9, 104-2-10, 104-2-11, and 104-2-12, R.S. seems to me to establish this.
With reference to the rights of the defendants Summers, Pulsifer and Nuhn, it is held in the opinion that the case should be remanded as to them for the taking of further evidence as to their adverse user of water subsequent to the Kimball Decree entered in 1922. Believing as I do that a water right could not be acquired by adverse user subsequent to that date I dissent from that holding. I think that the claim of these three defendants should be denied — except the right which defendant Summers acquired from Henry Summers who was not a party to the Kimball Decree, and which right is held valid in the opinion of the Chief Justice.
As to the claim of the defendant Knowels I concur in the results reached by the Chief Justice. I concur also with the Chief Justice in his holding on the claims of the defendants Cook and Bankhead. I disagree with his holding as to the claims of the defendants Olsen and Richmond on the ground that title could not be acquired by adverse user during the period in which it is asserted these claims were established.
Since the majority of the court holds in this case that title to a water right could be acquired by adverse user during the period subsequent to the Kimball Decree of 1922, but the members are divided as to whether there was any sufficient interruption of George Nichols' adverse user to prevent         7 it from ripening into a title, it is necessary for me to express my opinion on that point. It is my opinion that there was no sufficient *Page 498 
interruption of George Nichols' adverse user to prevent it from ripening into a title — where the right to acquire title by adverse user is recognized.
PRATT, J., on leave of absence.